EXHIBIT 10.1

 

CARDINAL FINANCIAL CORPORATION

 

Restricted Stock Award Agreement

 

THIS RESTRICTED STOCK AWARD AGREEMENT, dated as of
                              , between Cardinal Financial Corporation, a
Virginia corporation (the “Corporation”) and
                                           (the “Participant”), is made pursuant
and subject to the provisions of the Corporation’s 2002 Equity Compensation Plan
as amended and restated effective February 16, 2011 (the “Plan”).  The Plan, as
it may be amended from time to time, is incorporated herein by reference. All
terms used herein that are defined in the Plan shall have the same meanings
given them in the Plan.

 

1.                                      Award of Restricted Stock.  Pursuant to
the Plan, the Corporation on                              (the “Award Date”)
granted to Participant              shares of Common Stock of the Corporation
(the “Restricted Stock”).  Subject to the terms and conditions of the Plan and
subject further to the terms and conditions herein set forth.

 

2.                                      Terms and Conditions.  The award of
Restricted Stock hereunder is subject to the following terms and conditions:

 

(a)                                 Vesting.   Except as provided in paragraph
3, this award of Restricted Stock shall become transferable and nonforfeitable
(“Vested”) in accordance with the following schedule:

 

[Add Vesting Schedule]

 

(b)                                 Custody of Certificates.  The stock
certificates evidencing the Restricted Stock shall be registered on the
Corporation’s books in the name of the Participant as of Award Date.  Custody of
stock certificates evidencing the Restricted Stock shall be retained by the
Corporation so long as the Restricted Stock is not Vested.  The Corporation’s
transfer agent will hold the stock in a book entry account for the benefit of
the Participant.  The terms of such account shall restrict the transferability
of shares held in the account until the Restricted Stock becomes Vested at which
time the Corporation shall instruct the transfer agent to remove the
restrictions.

 

(c)                                  Stock Power.  Participant shall deliver to
the Corporation a stock power, endorsed in blank, with respect to the Restricted
Stock.  The Corporation shall use the stock power to cancel any shares of
Restricted Stock that do not become Vested.  The Corporation shall return the
stock power to Participant with respect to any shares of Restricted Stock that
become Vested.

 

(d)                                 Shareholder Rights.  Participant shall,
subject to the restrictions of the Plan, have all rights of a shareholder with
respect to the shares of Restricted Stock awarded hereunder, including the right
to receive dividends, warrants and rights and to vote the shares; provided,
however, that (i) Participant may not sell, transfer, pledge, exchange,
hypothecate or

 

--------------------------------------------------------------------------------


 

otherwise dispose of the Restricted Stock and (ii) dividends shall accumulate
and be paid in additional shares of Common Stock which shall be issued to the
Participant when the Restricted Shares become vested.  The number of additional
shares of Common Stock to be paid to the Participant for dividends shall be
determined on each date a dividend would have otherwise been paid on the
Restricted Shares based on the Fair Market Value of a share of Common Stock on
such date.  Prior to being issued, shares of Common Stock accumulated for
dividends shall be treated as Stock Units under the Plan.

 

(e)                                  Legend.  The Corporation reserves the right
to place a legend on each stock certificate, restricting the transferability of
such certificate and referring to the terms and conditions (including
forfeiture) provided in this Agreement.

 

(f)                                   Tax Withholding.  The Corporation has the
right to withhold from any award of Restricted Stock the amount of taxes
required to be withheld or otherwise deducted and paid with respect to such
award.  The Corporation may withhold from any cash amounts due (or to become
due) from the Corporation to the Participant or to withhold sufficient shares of
Restricted Stock having a Fair Market Value as of the date such shares become
Vested that is not less than the amount of such taxes and the Corporation shall
cancel, in whole or in part, any such shares so withheld, in order to satisfy
the Corporation’s withholding obligations.

 

3.                                  Death or Disability.  The shares of
Restricted Stock not yet Vested shall become Vested in the event that
Participant dies or becomes disabled while employed by the Corporation or a
Subsidiary.

 

4.                                  Forfeiture.  All shares of Restricted Stock
that are not then Vested shall be forfeited if Participant’s employment with the
Corporation or a Subsidiary terminates except by reason of Participant’s death
or disability.

 

5.                                      Change of Control.
                                   Notwithstanding any other provision of this
Agreement to the contrary, all shares of Restricted Stock not previously
forfeited shall become Vested on a Change of Control Date.

 

6.                                      Fractional Shares.  Fractional shares
shall not be issuable hereunder, and when any provision hereof may entitle the
Participant to a fractional share, such fraction shall be disregarded.

 

7.                                      No Right to Continued Employment.  This
Agreement does not confer upon Participant any right with respect to continuance
of employment by the Corporation or a Subsidiary, nor shall it interfere in any
way with the right of the Corporation or a Subsidiary to terminate Participant’s
employment at any time.

 

8.                                      Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the
Commonwealth of Virginia.

 

9.                                      Conflicts.  In the event of any conflict
between the provisions of the Plan and the provisions of this Agreement, the
provisions of the Plan shall govern.

 

--------------------------------------------------------------------------------


 

10.                               Participant Bound by Plan.  Participant hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof.

 

11.                               Binding Effect.  Subject to the limitations
stated herein and in the Plan, this Agreement shall be binding upon and inure to
the benefit of the legatees, distributees and personal representatives of
Participant and the successors of the Corporation.

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed by a
duly authorized officer, and Participant has affixed his signature hereto.

 

 

CARDINAL FINANCIAL CORPORATION

 

 

By:

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

Name

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------